 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartino's Complete Home Furnishings,Employer-PetitionerandRetail Store Employees'Union,Local No. 428,Retail ClerksInternationalAssociation,AFL-CIO.CaseNo. 20-RM-510.December 24, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act,' a hearing was held before Hearing Officer James S.Jenson.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct Y2.Retail Store Employees' Union, Local No. 428, Retail ClerksInternational Association, AFL-CIO, is a labor organization withinthe meaning of the Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act for the following reasons:On March 23, 1963, the Employer filed the instant petition allegingthat the Union had presented it with a claim for recognition as therepresentative of eight selling and nonselling employees 3To understand the circumstances which gave rise to this proceeding,it should be noted initially that the relationship between Martino'sand the Union dates back to 1957 and has been the subject of tworecent Board decisions 4 In April of 1957, the newly formed RetailFurniture Council of Santa Barbara, a multiemployer association ofretailmerchants includingMartino's, entered into a collective-bargaining contract, through its authorized Representative Moore,I On March 22, 1963, the California Association of Employers, hereinafter referred to asCAE, filed the instant petitionOn April 5, CAE notified the Board that the petition hadbeen filed "for and on behalf of Martino's Complete Home Furnishings "We find no meritin the Union's motion to dismiss the petition on the ground that it was not filed by aproper partyzThe Employer, a California corporation hereinafter referred to as Martino's, owns andoperates two stores in San Jose, California, engaged in the retail sale of furniture, appli-ances, and home furnishings.During 1961 the Employer purchased and received $80,000worth of goods directly from points outside the State of California and received a grossrevenue from sales in excess of $500,000On these facts, the Board recently assertedjurisdiction over the Employer's operations(Martino's Complete Home Furnishings,141NLRB 503) and we shall again do so hereinSiemens Mailing Service,122 NLRB 81.3 The two Martino's stores currently employ 13 persons. In addition to the eight afore-mentioned selling and nonselling employees, there are five other nonselling employees (adriver, driver's helper, driver's helper-drapery man, shipping clerk, and one man whoservices the appliances sold by the Employer) , of these five employees, all but theserviceman are currently covered by a contract with the Teamsters4 Goldeen's, Inc.,134 NLRB 770, andMartino's Complete Home Furnishings, supraForpurposes of this proceeding, we shall take official notice of the records therein.145 NLRB No. 66. MARTINO'S COMPLETE HOME FURNISHINGS605with the Union.The contract was effective until July 1960, andcontained an annual reopening provision.In summary form, the pertinent events subsequently unfolded asfollows :Pursuant to the reopening provision, negotiations wereconducted at the Union's behest in 1958, and culminated in a newcontract entered into in January 1959, effective until July 30, 19615The council members, including Martino's, later terminated theirauthorization to Moore in March 1960.They thereupon joined theCalifornia Association of Employers, a large multiemployer organiza-tion and authorized CAE, in writing, to represent them for purposesof collective bargaining.6On May 26, 1960, the Union notified theCAE of its desire to reopen the contract.Negotiations followed andon July 28, 1960, the parties executed an amendment thereto.On March 30, 1961, 4 months before the amended contract was toexpire, the council members, including Martino's, voted to dissolvetheir organization and thus to terminate group bargaining. In lieuof their existing arrangement, they requested the CAE to representthem separately on an individual-store basis.The Union was apprisedof this latter development by the CAE on May 2; 3 weeks later theUnion was also informed by the CAE that its individual employer-members, including Martino's, desired to terminate their contract asof the July 31 expiration date.The Union thereupon filed an RC petition on May 26, 1961, request-ing an election in the multiemployer unit.The Union also wrotetwo letters to Martino's (in May and June 1961) which evidenceda desire to negotiate a contract on an individual employer basis. Inthe meantime, some of Martino's employees petitioned the Board onMay 19 to decertify the Union as the bargaining representative 7A consolidated hearing was held on all the petitions and the Board,on November 27, 1961, dismissed the Union's representation petition 8and all the decertification petitions .95The agreement also contained an annual reopening provision.Pursuant thereto, nego-tiations were conducted in the summer and fall of 1959 with reference to a health andwelfare plan,these negotiations resulted in an amendment to the contract in January 19606As the Board indicated previously,"Although the Council members...joined CAE,it is clear from the record and actionsthat Council continued to exist as a bodywithin CAE and that CAE was merely substituted for Moore as the bargaining representa-tive of Council."SeeGoldeen's, Inc.,134 NLRB 770, 773.'Numerous other decertification petitions were filed in April and May 1961, by em-ployees of other former employer-members of the council.sThe Board found that the individual members ofthe CAE,including Martino's, hadcommunicated to the Union an unequivocal intent to abandon multieuiployer bargainingAs such action was timely taken,the Board concluded that the multiemployer unit re-quested by the petitioning Union was no longer in existence.SeeGoldecn's,Inc,134NLRB 770, 775.9 Each of the several decertification petitions sought elections in single-employer unitsThe Board dismissed these petitions,since the Union was not then currently"certified"or recognized in single-employer units.SeeGoldeen's, Inc.,134 NLRB 770,775-776. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 7, 1961, approximately 1 week thereafter, the Unionbegan to picket Martino's two retail stores with signs addressed tothe public reading :PleaseDo Not ShopAtMartino'sx x x x xRetail Store Employees UnionLocal 428, AFL-CIOPicketing took place in front of the consumerentrancesto the storesduring the normal hours when they were open to the public. Thepickets also distributed leaflets to the public which stated thatMartino's had no contract with the Union, Martino's employees didnot enjoy union wages and conditions of employment, the public wasundermining the position of union members at otherstoresby shop-ping at Martino's, and the purpose of the leaflet was not to makedemands upon Martino's but rather solely to urge the public to with-hold patronage from Martino's.On January 8, 1962, Martino's filed an unfair labor practice chargealleging that the Union's picketing violated Section 8(b) (7) (C) ofthe Act.10On March 14, 1963, the Board" dismissed the complainton the grounds that the picketing, although in furtherance of recog-nitional and organizational objects, was conducted for informationalpurposes, and, therefore, in the absence of any proscribed statutory"effect," fell within the protection of the second proviso to Section8(b) (7) (C).laEight days later Martino's filed the instant petition.Shortly there-after, on March 29, the Union filed a written "Answer to Petition"denying that it represents any of Martino's employees, has any interestin representing them, or has requested recognition or a contract fromMartino's within the past 12 months.At the hearing in the instantproceeding on April 22, the Union repeated its denial of any claimto representation.The Union's aforedescribed picketing and leafletdistribution continued as of the date of the hearing in this proceeding.The sole issue now before the Board is whether the Employer hasbeen presented by the Union with "a claim to be recognized as therepresentative defined in Section 9 (a) " of the Act as prescribed bySection 9 (c) (1) (B).As set forth more fully below, we are not"The United States District Court(N.D. Calif.)denied a temporary injunction in thismatter.Roy 0. Hoffman, Reg. Dir. v. Retail Store Employees Union, Local No. 428(Martino's Complete Home Furnishings),206 F. Supp. 271.U Martino'sCompleteHome Furnishing,supra(Members Rodgers and Leedomdissenting).'Id.at 504.Parenthetically,it should be noted that there is no evidencethat theUnion's picketing and leaflet activities caused any delivery or work stoppages at Martino'swithin thepast year. MARTINO'S COMPLETE HOME FURNISHINGS607satisfied on the record before us that anypresentclaim for recognitionexists which would support the Employer's petition for an electionherein.It is undisputed that, as of the date of the hearing, almost 2 yearshad elapsed since the Union last communicated with the Employer inJune 1961. It is likewise undisputed that, throughout this extensiveperiod, the Union did not directly convey to the Employer any claim,written or oral, that it represented his employees or desired recogni-tion or a contract.13Rather, as noted previously, the Union con-tinually disclaimed any present recognitional objective in its leafletsto the public and throughout both the instant representation hearingand the earlier complaintcase.14Moreover, contrary to the contentions of the Employer-Petitioner,we are not persuaded that there is any other evidence upon which topredicate a finding that a present claim for recognition exists. It istrue that the Union has been picketing and distributing leaflets atMartino's customer entrances from December 1961, to the present, andthat the leaflets made incidental reference to the fact that Martino'sdoes not have a contract with the Union.But it seems clear fromthe tenor of the Union's message and the manner in which it was trans-mitted that the main thrust of this appeal was directed at commu-nicating with the public for the legitimate purpose of persuadingpotential consumers not to shop at Martino's which, in the circum-stances, we do not construe as a demand for immediate recognition.That the Union has not contacted Martino's since it began picketingin December 1961, and that its leaflet also expressly declared, "Wemake no demands of any kind upon Martino's," serves to emphasizethis point.Accordingly, in light of all the circumstances, we do notagree with the Employer's contention that the picketing was tanta-mount toa presentdemand for recognition.15Evidence that a union is engaged in publicity picketing for anultimate recognitional objective may in certain circumstances bringinto play Section 8(b) (7)'s ban on recognitional picketing."Butsuch evidence does not provide a basis for processing a petition under13 It also appears that since November 1951,the Union has not contacted Martino'semployees for organizational purposes14 See footnotes 19 and 20,antra.15Cf.Andes Candies, Inc.,133 NLRB 758 ;Miratti's, Inc.,132 NLRB 599;Martino'sComplete Home Furnishings,supra.In so finding,we do not agree with our dissenting colleague's assertion that the secondCrown Cafeteriadecision(135 NLRB 1183)stands for the proposition that all publicitypicketing within the meaning of the proviso to 8(b) (7) (C) automatically evinces a p,ese+itrecognitional objective.Indeed, in the recentBartlett and Company, Graincase (141NLRB 974) the Board citedCrown Cafeteriafor a more limited principle,namely, thatproviso language on picket signs "may constitute evidence of an organization or recogni-tion objective "16 Picketing for an ultimate recognitional objective could furnish the basis for findinga violation in the circumstances described in subsections(A) and(B) of that section, orin subsection(C) thereof where the picketing produces delivery or service stoppages. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 9 that is designed to resolvea currentlyexisting question con-cerning representation.The dissent evidently fails to recognize thisvital distinction which is essential in harmonizing the second provisoto Section 8(b) (7) (C) and Section 9.We would open a ready avenuefor evading the immunity granted publicity picketing for an ultimaterecognitional objective under the second proviso to Section 8(b) (7)(C) " were we to hold that such picketing provides a basis for en-tertaining a representation petition even though no current questionconcerning representation exists.For this would allow an Employervia the route of a regular RM petition and a subsequent 8(b) (7) (B)charge to accomplish indirectly what could not be accomplished di-rectly under Section 8(b) (7) (C)-namely, put an end to otherwiselawful publicity picketing.Finally, we do not believe that either a union-sponsored announce-ment which appeared for only 1 day in a local San Jose newspaper 8months prior to the filing of the instant petition 18 or the testimonyof Union representatives at this hearing 19 and/or the recent 8 (b) (7)(C) case involving Martino's 20 evince a present demand for recogni-tion inconsistent with the Union's written disclaimers.In sum, we are confronted in this case with a situation where thefacts clearly show that the Union does not presently claim recogni-tion as bargaining representative of the Employer's employees.Nor17 SeeDepartment d Specialty Store Employees'Union,Local 1265,AFL-CIO(OaklandG R Kinney Company,Inc ),136 NLRB 325 (Member Leedom,dissenting) andRetailClerks International Association,Local 57, AFL-CIO(Hested Stores Company),138 NLRB498 (Members Rodgers and Leedom,dissenting).isOn July 8, 1962,the Union inserted a two column announcement which generally tookissue with Mr Joe Martino'salleged statement that the NLRB had upheld his chargesagainst the UnionIt further pointed out that Martino was actually referring to anIntermediate Report of a Trial Examiner,and that the Board had not yet iuled on thecaseThe Union expressed the opinion that the Board would follow the district courtruling(see footnote 10,supoa),which upheld the Union's right to distribute leaflets in-forming the public that Martino's was nonunion.The final paragraph of the announcement read as follows.Martino's has been one of the most active in a group of furniture stores which hassought to get rid of union contract obligations in recent monthsPerhaps JoeMartino's failure to"learn"the facts,results from his opposition to the UnionagreementWhatever the reasons PLEASE Don'tShop at Martino's.19The testimony of John Blalotta,the Union's field representative,indicated,in essence,that the Union does not now claim to represent any of Martino's employees and that theUnion would reject a contract if offered to it now20At the hearing in the unfair labor practice case on May 31, 1962,the Union'ssecretary-treasurer,James McLaughlin,testified on direct examination that the Uniondid not represent Martino's and consequently the Union would not now sign a contract orbargain with Martino'seven if requested to by the EmployerOn cross-examinationMcLaughlin was repeatedly asked whether the Union would cease picketing and dis-tributing leaflets if Martino's signed a contractMcLaughlin replied that Martino wasnot going to sign any contract, the employees did not want a contract, and there is notgoing to be a contract.McLaughlin finally acknowledged that, "if you are presumingthat if at some future date, say 10 or 15 years, that we go to the employees, and go toMartino'sand ask him to sign an agreement,yes, the agreement would undoubtedly besigned"and in that event the picket line would be removedOn redirect examination,McLaughlin again testified that the Union would not now sign a contract with Martino's MARTINO'S COMPLETE HOME FURNISHINGS609has the Union engaged in any activity inconsistent with its disclaimerof a present desire to be recognized. In such circumstances, as theBoard recently had occasion to point out,... there is no warrant for the needless expenditure of Boardtime, energy, personnel, or funds which could be directed else-where better to discharge Board responsibilities than in con-ducting an unnecessary election.Moreover, the mere holding ofsuch an election would operate unfairly to deprive employees ofthe opportunity of choosing a representative in a Board-conductedelection for a period of 12 months thereafter.21Accordingly, in view of all the foregoing, we find that no questionconcerning representation of the Employer's employees presently ex-ists, and we shall therefore dismiss the instant petition.[The Board dismissed the petition.]MEMBERJENKINS took no part in the consideration of the aboveDecision and Order.MEMBERLEEDOM,dissenting:I am at a loss to understand my colleagues' conclusion that thecurrent picketing of Martino's evinces no present demand for recog-nition inconsistent with the union's disclaimer.My colleagues and I are in agreement that union conduct incon-sistent with a disclaimer destroys the effectiveness of the disclaimer.I thought that they really had no choice but to hold the picketinghere inconsistent with the disclaimer, in view of a finding they madein a recent case involving this very picketing.22Although my col-leagues dismissed the Section 8(b) (7) (C) complaint in that case onthe ground that the picketing fell within the exemption of the secondproviso to Section 8(b) (7) (C), they were careful to point out thatthe "Respondent's picketing which commenced on December 7, 1961,atMartino's was in furtherance ofrecognitionaland organizationalobjects."[Emphasis supplied.] 23 If the picketing, which has con-tinued without change, had a recognitional object in the 8(b) (7) (C)case, there would appear to be no tenable basis for finding other thana recognitional object in this routine 9(c) representation case. Infactmy colleagues have so indicated in the reconsideredCrownCafeteriadecision, 135 NLRB 1183.After pointing out in that case=Franz Food Products of Green Forest,Inc,137NLRB 340, 341 (Chairman McCullochconcurringseparatelyand Members Rodgers andLeedom,dissenting)Retail Store Employees'Union, Local No. 428, Retail Clerks International Associa.tion, AFL-CIO (Marttino's Complete Home Furnishings),141 NLRB 503.23Member Rodgers and I dissented as to the dismissal but joined our colleagues in thisfinding as to recognitional object.734-070-64-val. 145-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a picket sign which proclaims that an employer "[does not] havea contract with" a union "clearly implies a recognition . . . object,"they added significantly that :We might note in passing, however, that while proviso picketingprecludes the holding of an expedited election, nevertheless, ifthe proviso picketing is for recognition or bargaining, as distin-guished from organization, a routine 9 (c) representation peti-tion would, if other necessary preconditions were satisfied, beentertained 24Strangely, however, my colleagues seem to have now evolved two rulesof law, one for 8 (b) (7) cases and another for 9 (c) cases, that is, inthe former, all "no contract" picketing is for recognition, while inthe latter all "no contract" picketing is not necessarily for recog-nition.This inconsistency defies explanation. It profits my col-leagues very little to seek to rationalize their position by asserting thattheUnion does not seekpresentrecognition.For, in the secondCrown Cafeteriacase, the majority recognized that proviso picketingof the "no contract" type, as here, embraceda presentobject of recog-nition25There, they rejected a view, attributed to the dissenters,that the "publicity" proviso immunizes picketing only "where the soleobject is dissemination of information divorced froma present objectof recognition."[Emphasis supplied.]My colleagues said:This narrow interpretation made the proviso a contradictionin terms, for the express words of the proviso make it clear thatthe proviso applies where organization, recognition, or bargain-ing is an object.Thus, "does not employ members of" clearlyimports a present object of organization, and "[does not] havea contract with" just as clearly implies a recognition and bargain-ing object.[Emphasis supplied.]As the pickets continue, as formerly, to distribute leaflets statingthat Martino's has no contract and that Martino's employees do notenjoy union wages and conditions of employment, the picketing isclearly recognitional picketing 26 and is inconsistent with the Union's24 In the instant case,the Union concedes that it had not sought to recruit any mem-bers at Martino's.Neither the picket signs nor the accompanying leaflets address anyappeal to Martino's employees as such.Thus,the picketing,here did not have organiza-tion as anobject.25My colleagues rely onBartlettto support the proposition that publicity picketing doesnot necessarily evince a present recogmtional object.As I did not agree with therationale of Chairman McCulloch and Member Fanning in that case, I joined MemberRodgers in a concurring opinionMoreover,there is no indication therein that it wasthe intent of the Chairman and Member Fanning inBartlettto limit the applicability ofthe secondCrown Cafeteriadecision.2s See the dissenting opinion inHouston Building and Construction Trades Council(Claude Everett Construction Company),136 NLRB 321. COCKATOO, INC.611disclaimer of a desire to represent the employees of Martino's 21 Iwould find that a question concerning their representation exists andwould entertain the Employer's petition for an election .2127Contrary to my colleagues,further evidence that the picketing had a recognitional-object appears(1) in the admission of the Union's secretary-treasurer that the picketswould be removed upon Martino's execution of a contract,and (2)in the Union's news-paper advertisement calling attention to Martino's efforts "to get rid of union contractobligations"and its "opposition to the Union agreement."2a Since, in my view, there exists a question concerning representation,there is noroom for the Employer to achieve indirectly what could not be accomplished directly, as.my colleagues suggest.Indeed,an election here would be consistent with the congressionalpurpose to resolve representation disputes by the holding of an election and thereby to.eliminate picketing as an industrial irritant whenever possible.To refuse to hold an elec-tion,asmy colleagues do, is to allow the already prolonged picketing to continue in-^definitely on the present basis.Cockatoo,Inc.,'Employer-PetitionerandCulinaryWorkers &Bartenders Union,Local814, Hotel and Restaurant Employeesand Bartenders International Union,AFL-CIO, Union'The Cockatoo Hotel,2Employer-PetitionerandCulinary Work-ers& Bartenders Union,Local 814, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO,Union.Cases Nos. 21-RM-832 and 21-ISM-873.December 24,1963DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Carl Abrams.The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.Cockatoo, Inc., which operates the Restaurant, is a corporationwholly owned by Andrew Lococo and his wife. The adjacent Hotelis also owned by Lococo and his wife in joint tenancy. Lococo testifiedthat during its last fiscal year the Restaurant grossed in excess of$1,000,000 and that it purchased goods exceeding $100,000 in valuefrom distributors who received these commodities directly from out-side the State.He further testified that during its current fiscalyear the Hotel will gross $310,000 to $330,000 and that for its pre-vious fiscal year it grossed less than $500,000.The Hotel's indirectannual purchases from outside the State exceed $50,000 in value."Hereinafter referred to as "Restaurant."2Hereinafter referred to as "Hotel."a The Union subpenaed the records of both Restaurant and Hotel.A request to quashthat subpena was granted by the Hearing Officer and the Union's motion to strike testi-mony by Lococo,president of both Hotel and Restaurant,as to commerce facts, was denied.Due to the nature of our decision herein, we find it unnecessary to rule on the Union'sexceptions to these rulings.145 NLRB No. 67.